Name: 98/412/EC: Commission Decision of 26 June 1998 repealing Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (notified under document number C(1998) 1780) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  means of agricultural production;  health;  agricultural activity;  agricultural policy
 Date Published: 1998-07-02

 Avis juridique important|31998D041298/412/EC: Commission Decision of 26 June 1998 repealing Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (notified under document number C(1998) 1780) (Text with EEA relevance) Official Journal L 188 , 02/07/1998 P. 0043 - 0043COMMISSION DECISION of 26 June 1998 repealing Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (notified under document number C(1998) 1780) (Text with EEA relevance) (98/412/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2) and, in particular, Article 10(4) thereof,Whereas outbreaks of classical swine fever have occurred in the Netherlands;Whereas the Netherlands have taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, as a result of the disease situation the Commission adopted Decision 97/216/EC of 26 March 1997 (4), concerning protection measures relating to classical swine fever in the Netherlands and repealing Commission Decision 97/122/EC;Whereas Decision 97/216/EC was amended by Decision 98/226/EC (5), that was amended by Decision 98/338/EC (6);Whereas Dutch Authorities have informed the Standing Veterinary Committee of the measures adopted in the Netherlands to improve the control of movements of pigs;Whereas, as a result of the favourable evolution of the disease, it is necessary to repeal Decision 97/216/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 97/216/EC is hereby repealed.Article 2 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 26 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 87, 2. 4. 1997, p. 24.(5) OJ L 85, 20. 3. 1998, p. 34.(6) OJ L 148, 19. 5. 1998, p. 41.